Citation Nr: 1422757	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for polycystic kidney disease status post kidney transplant, to include as due to herbicide exposure. 

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure. 

3.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to CAD and polycystic kidney disease.




REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for polycystic kidney disease and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active duty service. 

2.  CAD was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.  

3.  Sleep apnea was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.  

4.  COPD was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides. 
CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  COPD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for CAD, sleep apnea, and COPD as the conditions are the result of herbicide exposure during his active duty service in Thailand.  In March 2010 and May 2011 statements, the Veteran reported that he served at Camp Friendship in Korat, Thailand as a clerk typist.  He often traveled to and from the neighboring US Air Force Base to pick up documents where he witnessed the spraying of herbicides.  Additionally, the Veteran contends that he stopped in the Republic of Vietnam while traveling to Thailand.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the first element of service connection-current disabilities.  In February 2007, the Veteran underwent a heart catheterization performed in connection with a pre-operative renal transplant.  The catheterization demonstrated CAD.  The Veteran has continued to receive treatment for CAD from VA and private providers and has undergone several additional cardiac catheterizations, to include the placement of a stent.  Obstructive sleep apnea was also diagnosed following an April 2008 sleep study performed by a private physician.  In December 2000, the Veteran's nephrologist at the St. Louis VA Medical Center (VAMC) identified a recent possible COPD exacerbation and advised the Veteran to decrease or stop smoking.  The diagnosis of COPD was later confirmed at the VAMC based on a June 2001 chest X-ray.  Thus, the first element of service connection is established with respect to the all the claims.  

The Board must now determine whether the record demonstrates the presence of an in-service injury.  Service treatment records are negative for complaints or treatment related to the Veteran's heart, lungs, or sleep.  All systems were normal at the November 1970 separation examination and the Veteran denied experiencing shortness of breath, pain or pressure of the chest, a chronic cough, and frequent trouble sleeping on the accompanying report of medical history.  A chest X-ray performed at the separation examination was also normal.  Thus, service records do not indicate the incurrence of a physical injury during active duty. 

The Veteran contends that he was exposed to herbicides during his period of active duty service.  First, he reports that he was present in Vietnam for a brief period while traveling to Thailand when his plane stopped to refuel.  In a May 2011 statement, the Veteran reported that he exited the plane to stretch his legs and was therefore physically present in Vietnam.  Exposure to herbicides, including Agent Orange, is presumed if a veteran had service in the Republic of Vietnam between February 1961 and May 1975.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The evidence must establish that that the Veteran actually stepped foot in Vietnam for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Veteran also contends that he was exposed to herbicides through his active duty service in Thailand.  In a March 2010 statement, he wrote that herbicides were sprayed at the Thai airport that neighbored his duty post of Camp Friendship in Korat.  He also stated that he often traveled in an open air vehicle between Camp Friendship and a nearby US Air Force Base as part of his duties as a clerk.  

In response to the Veteran's contentions regarding herbicide exposure, the RO associated two documents with the claims file: a copy of VA's Fast Letter 09-20 and a memorandum addressing herbicide use in Thailand during the Vietnam era.  See Fast Letter 09-20 (May 6, 2009).  The memorandum includes reference to a report from Project CHECO (Contemporary Historical Examination of Current Operations) addressing the use of herbicides in Southeast Asia.  The report did not find that tactical herbicides were used on allied bases in Thailand, but it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides. 
VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam era.  VA's Adjudication Procedures Manual, M21-1MR, directs that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain military bases in Thailand.   See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).  Additionally, the M21- 1MR provides that several items of development should be performed in claims alleging herbicide exposure in Thailand, including considering the Memorandum on "herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC). See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

After review of the record, the Board finds that the Veteran was not exposed to herbicides during active duty service.  With respect to his contentions that he was briefly in Vietnam while traveling to Thailand, service records are entirely negative for evidence that Veteran was ever present in Vietnam.  Personnel records show that the Veteran served in Thailand from February 1970 to November 1970 and was en route to Thailand in December 1969.  However, there is no documentation or indication that the Veteran was ever physically present in Vietnam.  He is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal, but these medals were awarded to personnel who served in-country and outside of Vietnam in direct combat support.  See Department of Defense (DoD) Instruction 1348.33-M, Manual of Military Decorations and Awards (Sept. 1996) (incorporates Change 1, effective September 18, 2006).   Additionally, March 2010 responses from the National Personnel Records Center (NPRC) state that there is no evidence in the Veteran's service department records to substantiate service in Vietnam or exposure to herbicides.  

Turning to the whether the Veteran was exposed to herbicides in Thailand, he does not allege and the record does not show that his duties placed him on or near the perimeter of a military base.  His MOS during service in Thailand was a clerk typist which does not indicate regular contact with the base perimeter.  The Veteran contends that he regularly traveled to and from neighboring military bases in open air vehicles to collect documents, but he does not report service duties that required his regular presence at the perimeter of any military facilities.  To the extent the Veteran claims herbicides were sprayed at the neighboring Thai airport during his period of service, this contention is not supported by the evidence of record detailing the use of herbicides in Vietnam by the US military.  Furthermore, while the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as witnessing the spraying of substances near where he served in Thailand, the record does not establish his competency to identify the specific chemical composition of such substances.  

The Board therefore finds that the objective medical evidence in this case, to include the Veteran's records and official reports from the service department, are more persuasive and probative regarding any potential herbicide exposure.  The Board has considered the Veteran's lay statements regarding his presence in Vietnam and his exposure to herbicides while in Thailand.  However, the weight of the evidence establishes that Veteran was not present in any capacity in Vietnam and his exposure to herbicides is not presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Similarly, the weight of the evidence establishes that the Veteran was not exposed to herbicides while on active duty in Thailand and service connection for any disability as directly due to herbicide exposure is also not possible.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (when the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation).  

Although the Veteran was not exposed to herbicides during active service, service connection is still possible for CAD as a chronic disease.  For veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).   As noted above, the record clearly documents findings of CAD based on various heart catheterizations performed at private medical facilities.  While CAD is present, there is no evidence that it manifested to a compensable degree within a year from the Veteran's separation from service.  The Veteran's heart and chest X-ray were normal at the November 1970 separation examination and he denied any cardiac complaints on the November 1970 report of medical history.  There is also no lay or medical evidence of CAD until February 2007, almost 40 years after the Veteran's discharge from service.  Although the record notes a prior history of hypertension (acknowledged by VA in 38 C.F.R. § 3.309(a) as a precursor to heart disease), a September 1999 record from the St. Louis VAMC notes that this condition was not diagnosed until approximately 1979, almost 10 years after discharge.  Therefore, service connection for CAD on a presumptive basis as a chronic disease is not warranted. 

The Board has also considered whether there is any other evidence of a link between the Veteran's claimed disabilities and an incident of active duty service.  He has not alleged any other service injuries to account for his current CAD, sleep apnea, and COPD, and service records are negative for any findings or symptoms of these conditions.  There is also no lay or medical evidence of the claimed disabilities until decades after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claims, to include any statements from the Veteran's treating VA or private physicians.  The Board must conclude that the preponderance of the evidence is against the claims and they are denied.   38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2009 and March 2010 letters., to include notice specific to claims based on exposure to herbicides.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that VA has developed the Veteran's claims for service connection in accordance with the provisions of the M21-1MR pertaining to alleged herbicide exposure.  The AOJ confirmed that the Veteran had no record of exposure to herbicides with the NPRC and obtained a memorandum from Compensation and Pension Services describing the review of DoD's inventory of herbicide operations in Thailand.  The memorandum specifically instructed that if the Veteran's herbicide exposure had not been verified, unless the claim was inherently incredible, clearly lacked merit, or there was no reasonable possibility that further VA assistance would substantiate the claim, a request should be sent to the JSRRC for verification of the Veteran's claimed exposure to herbicides.  

In a September 2012 memorandum, the AOJ found that the record contained insufficient information to warrant contacting the JSRRC for further research.  The memorandum detailed the steps taken by the AOJ to obtain information pertaining to the Veteran's claimed herbicide exposure, to include contacting the Veteran for additional details of his service.  After contacting the Veteran, the NPRC, and reviewing the service personnel records, the AOJ concluded that further attempts to verify herbicide exposure would be futile.  The Board also notes that the portion of the M21-1 MR pertaining to verification of herbicide exposure in Thailand provides that a claim may be adjudicated following receipt of a memorandum from Compensation and Pension Services if the issue can be resolved based on review of the evidence of record.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(p).  Therefore, the Board finds that VA's attempts to verify the Veteran's contentions regarding his exposure to herbicides in Thailand was conducted in accordance with the M21-1 MR, as verification was not required through the JSRRC.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran has not been provided a VA examination or medical opinion in response to his claims, but the Board finds that such an examination or opinion is not required by the duty to assist.  As discussed above, the Veteran was not exposed to herbicides during active duty and there is no competent evidence of any other event, injury, or disease during service associated with the disabilities on appeal.  See 38 C.F.R. § 3.159(c)(4)(B).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for CAD, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for sleep apnea, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for COPD, to include as due to herbicide exposure, is denied. 

REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for polycystic kidney disease and an acquired psychiatric disorder.  Records from the St. Louis VAMC indicate that the Veteran was treated by a private nephrologist prior to November 2002 and since November 2012.  Some records from this physician are associated with the record, but they only date from July 2006 to July 2009.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Therefore, efforts must be made to obtain complete records from the Veteran's private nephrologist. 

To the extent the Veteran contends that service connection is warranted for an acquired psychiatric disorder as secondary to the claimed kidney disease, the Board finds the two claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a medical release form and ask that he return it to allow VA to obtain complete treatment records from his private nephrologist, Dr. Woo, on his behalf.  

2.  If a properly completed form is received, request the records from Dr. Woo.  All efforts to obtain the records must be documented in the claims file and copies of any records received pursuant to this request must be associated with the Veteran's paper or virtual claims file.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the claims file to the Board. 
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


